Citation Nr: 1618206	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  11-26 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected smoke inhalation with intrinsic ventilatory dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to May 1946 and from June 1951 to May 1952. His awards and decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge at a March 2015 Travel Board hearing.  A transcript of this hearing is of record.

In June 2015, the Board, in pertinent part, remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence does not demonstrate that the Veteran's currently diagnosed obstructive sleep apnea is etiologically related to his active duty service, to include his exposure to fumes and smoke; nor it is proximately due to, caused by, or aggravated by his service-connected smoke inhalation with mild intrinsic restrictive ventilatory dysfunction.  



CONCLUSION OF LAW

The criteria to establish entitlement to service connection for sleep apnea, to include as secondary to service-connected smoke inhalation with mild intrinsic restrictive ventilatory dysfunction, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. 
Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by a letter in September 2009.

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, a VA medical opinion was obtained in November 2015.  

Finally, at the Veteran's March 2015 Board hearing, the Veteran was provided additional time to obtain and submit a medical opinion in support of his claim.  He was advised at his hearing that what was missing on this claim was a medical opinion linking the sleep apnea to service and was given an opportunity to obtain such an opinion.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of that hearing; and all pertinent evidence that might substantiate the claim was identified by the Veteran and attempted to be obtained. Therefore, the Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. Service Connection

The Veteran contends that he developed sleep problems as a result of his exposure to smoke and fumes from an explosion during an in-service attack while serving aboard the U.S.S. Maryland.  Alternatively, he argues that his sleep apnea was caused by his service-connected smoke inhalation with mild intrinsic restrictive ventilatory dysfunction.  See March 2010 statement, April 2010 VA 21-526b, and March 2015 Board hearing transcript.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for secondary service connection requires medical evidence that connects the asserted secondary disability to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2015); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service treatment records (STRs) document that the Veteran experienced smoke inhalation following a November 1944 attack on the U.S.S. Maryland.  His only complaint during his documented history of treatment related to this incident was for shortness of breath.  Subsequent STRs and examinations do not reflect any complaints, treatment or diagnosis related to a sleep disorder.  A May 1952 separation examination showed normal clinical evaluation results.  

Private treatment records in 2008 reflect that the Veteran was referred to a private pulmonologist when his private physician suspected sleep apnea.  The Veteran reported having symptoms of excessive and loud snoring, witnessed apnea, stopped breathing, gurgling-type respirations, and daytime somnolence.  The private pulmonologist noted that the Veteran had a three pack per day history of smoking for 40 years prior to quitting in 1986.  He was also moderately overweight.  While in the U.S. Navy, the pulmonologist noted that the Veteran had worked in an engine room and had some indirect exposure to asbestos.  A nocturnal oxygen study was performed which showed significant episodes of desaturation with hypoxemia.  

The Veteran underwent a January 2009 polysomnogram study, which concluded that the Veteran had obstructive sleep apnea.  The private medical records show that the Veteran was prescribed a continuous positive airway pressure (CPAP) machine and continued to receive treatment for his sleep apnea.  His private pulmonologist did not offer an opinion as to the etiology of his sleep apnea.  

The record includes VA treatment records from 2010 to 2014, which provide no additional information regarding the Veteran's sleep apnea claim.  

In November 2015, the Veteran was afforded a VA medical opinion to address his sleep apnea claim.  The examiner opined that the Veteran's "sleep apnea is not due to, caused by or aggravated by service to include his exposure to fumes and smoke during the December 1944 fire and his service-connected disorder of smoke inhalation with mild intrinsic restrictive ventilatory dysfunction."  Intrinsic restrictive ventilatory dysfunction is a lower airway dysfunction located in the lungs and sleep apnea is an upper airway dysfunction located mainly in the posterior pharynx.  Upon providing an overview of the pathophysiology of sleep apnea, the examiner concluded that intrinsic restrictive ventilatory dysfunction and smoke inhalation do not cause or aggravate sleep apnea.  The examiner explicitly found no objective data to support the Veteran's claim.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claim for sleep apnea.  

There is no dispute that the Veteran has a current diagnosis for obstructive sleep apnea or that he experienced smoke inhalation while in service following an explosion aboard the U.S.S. Maryland in 1944.  At issue is whether the Veteran's sleep apnea is related to his period of service, to include whether it was caused or aggravated by his service-connected smoke inhalation.  The Board finds that the objective findings do not support the Veteran's claim.  

Among the Veteran's STRs, there are no reports of complaints or treatment for sleep problems.  His only complaint related to the 1944 incident was for difficulty breathing.  Notably, the Veteran does not specifically assert that he had sleep problems during his active duty service.  Indeed, a careful review of the Veteran's clinical records do not reflect any complaints of sleep related issues until 2008, more than 60 years after his in-service exposure to smoke and fumes.  The November 2015 VA examiner's opinion is the most probative evidence of record as to the etiology of the Veteran's sleep apnea as it provides a complete rationale and medically sound basis for its conclusions.  There is no contrary medical evidence in the record to support the Veteran's theories of entitlement.  

The only evidence that the Veteran's sleep apnea is either directly related to his exposure to smoke and fumes during service, or secondarily related to his service-connected smoke inhalation with ventilatory dysfunction, is his own lay assertions.  The Veteran is competent to report his symptoms related to his sleep disorder; however, he has not demonstrated that he has the specialized knowledge or training to opine as to the etiology of his sleep apnea.  Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board finds that the Veteran has not presented any competent and credible evidence to show that his sleep apnea warrants service connection on a direct or secondary basis.  

As the preponderance of the evidence weighs against the Veteran's claim, the Veteran is not entitled to service connection for sleep apnea on either a direct or secondary basis.  Therefore, the benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for sleep apnea, to include as secondary to service-connected smoke inhalation with mild intrinsic restrictive ventilatory dysfunction, must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected smoke inhalation with mild intrinsic restrictive ventilatory dysfunction, is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


